USCA11 Case: 21-14095      Date Filed: 05/27/2022   Page: 1 of 4




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-14095
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
PATRICK HENRY JOSEPH,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
              for the Southern District of Florida
             D.C. Docket No. 0:12-cr-60110-JIC-1
                   ____________________
USCA11 Case: 21-14095        Date Filed: 05/27/2022     Page: 2 of 4




2                      Opinion of the Court                21-14095


Before JILL PRYOR, BRANCH, and GRANT, Circuit Judges.
PER CURIAM:
       Patrick Joseph, a federal prisoner proceeding pro se, appeals
the district court’s denial of his motion for a sentence reduction.
The government has moved for summary affirmance. Because
there is no substantial question that the district court reached the
correct conclusion, we grant the government’s motion and affirm
the district court’s order. We also deny Joseph’s motion for
appointment of counsel as moot.
       The district court construed Joseph’s motion as a request for
a sentence reduction under 18 U.S.C. § 3582(c)(2) based on the
retroactive amendment to the Sentencing Guidelines in
Amendment 782, which lowered the base offense levels for many
drug offenses. See United States v. Llewlyn, 879 F.3d 1291, 1293
(11th Cir. 2018). We review a district court’s conclusion about the
scope of its authority to reduce a defendant’s sentence under
§ 3582(c)(2) de novo. United States v. Jones, 548 F.3d 1366, 1368
(11th Cir. 2008). Summary affirmance is appropriate where “the
position of one of the parties is clearly right as a matter of law so
that there can be no substantial question as to the outcome of the
case, or where, as is more frequently the case, the appeal is
frivolous.” Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162
(5th Cir. 1969).
USCA11 Case: 21-14095         Date Filed: 05/27/2022     Page: 3 of 4




21-14095                Opinion of the Court                         3

       Section 3582(c)(2) allows a district court to modify a term of
imprisonment when the defendant was sentenced based on a
sentencing range that was subsequently lowered by the Sentencing
Commission. 18 U.S.C. § 3582(c)(2). But a defendant is not eligible
for this reduction if an amendment to the sentencing range “does
not have the effect of lowering the defendant’s applicable guideline
range because of the operation of another guideline or statutory
provision.” U.S. Sentencing Guidelines § 1B1.10 cmt. n.1(A) (Nov.
2018). An amendment does not authorize a sentence reduction
under § 3582(c)(2) if it “reduces a defendant’s base offense level, but
does not alter the sentencing range upon which his or her
sentenced was based.” United States v. Moore, 541 F.3d 1323, 1330
(11th Cir. 2008).
       Joseph’s offense level was based on the career offender
enhancement of § 4B1.1 of the Guidelines, not the base offense
levels for drug offenses under § 2D1.1. See United States v.
Lawson, 686 F.3d 1317, 1319–21 (11th Cir. 2012). As a result,
Amendment 782 did not lower his sentencing range. The district
court correctly concluded that it lacked authority to modify
Joseph’s sentence under § 3582(c)(2) based on Amendment 782.
       Joseph states in his brief on appeal that he is not a career
offender. Although pro se briefs are construed liberally, he has
abandoned that argument by raising it “in a perfunctory manner
without supporting arguments and authority.” Sapuppo v. Allstate
Floridian Ins. Co., 739 F.3d 678, 681 (11th Cir. 2014); see Timson v.
Sampson, 518 F.3d 870, 874 (11th Cir. 2008). In any event, because
USCA11 Case: 21-14095        Date Filed: 05/27/2022    Page: 4 of 4




4                      Opinion of the Court               21-14095

he was found to be a career offender at his original sentencing, the
district court could not have made an inconsistent finding at this
stage. See United States v. Hamilton, 715 F.3d 328, 340 (11th Cir.
2013); United States v. Bravo, 203 F.3d 778, 781 (11th Cir. 2000).
Joseph also discusses prisoners’ eligibility for good-time credit
under the First Step Act of 2018. He raises this issue for the first
time on appeal, so we will not consider it. See Access Now, Inc. v.
Sw. Airlines Co., 385 F.3d 1324, 1331 (11th Cir. 2004).
      There is no substantial question that the district court
properly denied Joseph’s § 3582(c)(2) motion. We therefore
GRANT the government’s motion for summary affirmance. In his
opening brief on appeal, Joseph requests the appointment of
counsel to brief his reply, which we construe as a motion for
appointment of counsel. Having decided the appeal, we DENY
Joseph’s motion as moot.
      AFFIRMED.